PER CURIAM.
In this action to recover damages for personal injuries claimed to have been caused by the negligence of the defendant while the plaintiff was in the act of alighting from one of its cars, the trial justice, at the request of the plaintiff, charged the jury “that the railroad is bound to carry passengers safely, to use *501the utmost care and skill of a cautious person in doing so,” and the defendant excepted. This was error (Stierle v. Union Ry. Co., 156 N. Y. 70, 50 N. E. 419) calling for a reversal of the judgment entered upon the verdict of the jury in favor of the plaintiff.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.